829 F.2d 42
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Allen W. JACOBS, Appellant.
Appeal No. 87-1174
United States Court of Appeals, Federal Circuit.
Aug. 11, 1987.

Before MARKEY, Chief Judge, BENNETT, Senior Circuit Judge, and NEWMAN, Circuit Judge.
PER CURIAM.


1
Petitioner appeals the decision of the United States Patent and Trademark Office Board of Patent Appeals and Interferences (board) which affirmed the rejection under 35 U.S.C. Sec. 103 of claims 1 through 7 in petitioner's application, Serial No. 305,450, filed September 25, 1981.  After careful consideration of the board's December 17, 1986, opinion and the petitioner's arguments raised in this appeal, we conclude that Mr. Jacobs has failed to carry his burden of showing that the board was clearly erroneous in its fact-findings, or that it erred in making its conclusions of law.  Therefore, we affirm the decision of the board.  In light of our disposition of this appeal, the Commissioner's motion to remand for reopening of prosecution and entry of additional rejections is denied as moot.